By the Qoivrt,
Conn, X
We intimated to counsel upon the argument of this case, that in our judgment our statute of descent gave the property of the decedent to the brothers and sisters of the half blood on the mother’s side, equally wish the brothers and sisters of the whole blood on the father’s side. The 5th subd. of section 1, chap. 63 R. S. provides that “if the “intestate shall leave no issue nor widow, and no father, “ mother, brother, nor sister, his estate shall descend to his next “of kin in equal degree; excepting,” &c. The 4th section provides that “the degrees of kindred shall be computed “according to the rules of the civil law;” and “kindred of “ the half blood shall inherit equally with those of the whole “ blood in the same degree, unless,” &c. The six claimants are all in equal degree of kindred, computing according to the rules of the civil law; and the half blood take equally with the whole blood under the statute. It cannot be denied that the legislature have authority to prescribe the rule of succession, and having done so courts cannot abridge the scope and meaning of the statute in following out and adopting any course of reasoning however specious or ingenious. It wonld be very unsafe if we should attempt to break the force of a plain provision of law by undue refinements upon it.
It is the judgment of this court that the decision of the circuit court be affirmed with costs.